                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            JESIKA VADO,
                                   7                                                        Case No. 18-cv-07118-JCS
                                                         Plaintiff,
                                   8
                                                  v.                                        ORDER DENYING MOTION TO
                                   9                                                        REMAND AND GRANTING MOTION
                                            CHAMPION PETFOODS USA, INC., et al.,            TO STAY
                                  10
                                                         Defendants.                        Re: Dkt. Nos. 4, 10
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   I.       INTRODUCTION
                                  14            On October 22, 2018, Plaintiff Jesika Vado filed a putative class action against Champion

                                  15   Petfoods USA, Inc., Champion Petfoods LP (collectively, “Champion”) and Pet Food Express,

                                  16   Ltd. (“Pet Food Express”) in the Superior Court of the State of California, County of Alameda.

                                  17   Champion removed the action to this Court under the Class Action Fairness Act (“CAFA”), 28

                                  18   U.S.C. §§ 1332(d) and 1453. Presently before the Court are: 1) Defendant Champion’s Motion to

                                  19   Stay Action or, in the Alternative, to Dismiss (“Motion to Stay or Dismiss”); and 2) Defendant Pet

                                  20   Food Express’s Motion for Remand to State Court (“Motion to Remand”). Plaintiff filed an

                                  21   opposition to the Motion to Stay or Dismiss but did not join in or file an opposition to the Motion

                                  22   to Remand. Pet Food Express did not file an opposition to the Motion to Stay or Dismiss. The

                                  23   Court finds that the motions are suitable for determination without oral argument and therefore

                                  24   vacates the hearing set for February 22, 2019 at 9:30 a.m. The Court also vacates the Initial Case

                                  25   Management Conference set for the same date. For the reasons stated below, the Motion to

                                  26   Remand is DENIED. The Motion to Stay or Dismiss is GRANTED. This case is STAYED.1

                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge pursuant to 28
                                       U.S.C.
                                   1   II.    BACKGROUND

                                   2           A.   Complaint
                                   3          In the Complaint, Vado alleges that Champion deceptively marketed its Acana and Orijen

                                   4   brand pet foods (the “Pet Food Products”) as “Biologically Appropriate” and “designed to nourish

                                   5   dogs and cats according to their evolutionary adaptation to a diet rich and diverse in fresh meat

                                   6   and protein” when the products allegedly contained “harmful chemicals, toxins and artificial

                                   7   and/or synthetic ingredients.” Compl. ¶ 1. She alleges that she purchased the Pet Food Products at

                                   8   Pet Food Express, which sells Champion’s Acana and Orijen pet food. Id. ¶¶13, 17. Vado asserts

                                   9   claims for (1) negligent misrepresentation against all Defendants (id. ¶¶ 96-102); (2) violations of

                                  10   California’s Consumer Legal Remedies Act, Ca. Civ. Code §§ 1750 et seq., against all Defendants

                                  11   (id. ¶¶ 103-111); (3) violations of California False Advertising Law, Ca. Bus. & Prof. Code §§

                                  12   17500 et seq., against all Defendants (id. ¶¶ 112-118); (4) violations of the Unfair Competition
Northern District of California
 United States District Court




                                  13   Law, Ca. Bus. & Prof. Code §§ 17200 et seq., against all Defendants (id. ¶¶ 119-127); (5) breach

                                  14   of express warranty, against Champion (id. ¶¶ 128-139); (6) breach of implied warranty, against

                                  15   Champion (id. ¶¶ 140-151); and (7) quasi-contract, against all Defendants (id. ¶¶ 152-154). She

                                  16   asserts her claims on behalf of a putative class consisting of all California residents who purchased

                                  17   Acana and/or Orijen products for household use from July 1, 2013 to the present. Id. ¶ 85. With

                                  18   respect to all Defendants, Vado seeks to recover actual damages, injunctive and declaratory relief,

                                  19   and attorneys’ fees and costs. Id., Prayer for Relief.

                                  20          Vado alleges that she is a resident of California. Id. ¶ 13. She further alleges that

                                  21   Champion Petfoods USA Inc. is a Delaware corporation, with its principal place of business

                                  22   located in Kentucky. Id. ¶ 15. She alleges that Champion Petfoods LP is a Canadian limited

                                  23   partnership with its principal place of business in Edmonton, Alberta. Id. ¶ 16. Pet Food Express

                                  24   is alleged to be a pet food retailer with its headquarters in California. Id. ¶¶ 13, 74.

                                  25           B.   The Removal
                                  26          Champion removed Vado’s action to federal court on November 21, 2018, asserting that

                                  27   jurisdiction is proper under CAFA. First, Champion contends there are at least 100 members in

                                  28   the putative class, pointing to Vado’s allegation that “[t]he Class is so numerous that joinder of all
                                                                                          2
                                   1   members is impracticable.” Notice of Removal, ¶ 11 (citing Compl. ¶ 88.). Champion further

                                   2   alleges that “Champion’s Pet Food Products were purchased by thousands of California residents

                                   3   during the period in question, July 2013 through November 2018.” Id. Second, Champion asserts

                                   4   that there is minimal diversity because Vado and all of the members of the putative class are

                                   5   residents of California, while Champion Petfoods USA is a Delaware corporation, with its

                                   6   principal place of business located in Kentucky, and Champion Petfoods LP is a Canadian limited

                                   7   partnership with its principal place of business in Edmonton, Alberta. Id. ¶¶ 13-16. Finally,

                                   8   Champion alleges that “the retail sales of its Acana and Orijen products to the putative class of

                                   9   California residents were over $5 million in each and every year from 2013 through the present,

                                  10   and thus, in the aggregate, far exceed CAFA’s $5 million amount-in-controversy requirement.”

                                  11   Id. ¶¶ 17-22.

                                  12           C.   Other Actions Against Champion
Northern District of California
 United States District Court




                                  13          In 2018, fifteen class actions were filed against Champion throughout the United States.2

                                  14   Pet Food Express concedes that at least 11 of these cases make “the same allegations as this case

                                  15   involving the same Champion products.” Motion to Remand at 5. One of these cases, Reitman v.

                                  16   Champion, Case No. 2:18-cv-01736-DOC-JPR (“Reitman”), was filed in the federal district court

                                  17   for the Central District of California on March 1, 2018. Declaration of Michael D. Lane in

                                  18   Support of Motion to Stay Action or, in the Alternative, to Dismiss (“Lane Decl.”) ¶ 3. The

                                  19   operative complaint in Reitman, the Second Amended Complaint (“SAC”), was filed on October

                                  20   16, 2018. Champion brought a motion to dismiss on October 30, 2018 in that case, which the

                                  21   court denied on February 6, 2019. See Reitman Docket No. 133.3

                                  22
                                       2
                                  23     The Court takes judicial notice that the following cases were filed against Champion in 2018:
                                       Reitman v. Champion, Case No. 2:18-cv-01736-DOC-JPR (C.D. Cal.); Loeb v. Champion, Case
                                  24   No. 18-cv-494(JPS) (E.D. Wisc.); Blackburn v. Champion, Case No. 1:18-cv-38 (S.D. Iowa);
                                       Colangelo v. Champion, 6:18-cv-01228-LEK-DEP (N.D.N.Y.); Ficarelli v. Champion, Case No.
                                  25   3:18-cv-0361 (M.D. Tenn.); Jerding v. Champion, Case No. 1:18-cv-02756 (D. Col.); Rydman v.
                                       Champion, Case No. 2:18-cv-01578-RSM (D. Wash.); Shaker v. Champion, Case No. 2:18-cv-
                                  26   13603 (E.D. Mich.); Song v. Champion, Case No. 0:18-cv-03205-PJS-KMM (D. Minn.);
                                       Zarinebaf v. Champion, Case No. 1:18-cv-6951 (N.D. Ill.); Leppert v. Champion, Case No. 1:18-
                                  27   cv-04347 (N.D. Ill.); Slawsby v. Champion, Case No. 1:18-cv-10701-GAO (D. Mass.); Cesare v.
                                       Champion, Case No. 2:18-cv-00744-CB (W.D. Pa.); Simpson v. Champion, Case No. 2:18-cv-
                                  28   00074-WOB (E.D. Ky.); Hodge v. Champion, Case No. 1:18-cv-248-TSB (W.D. Ohio).
                                       3
                                         To the extent that Judge Carter rejected in Reitman arguments regarding the sufficiency of the
                                                                                          3
                                   1            A comparison of the Second Amended Complaint in Reitman with the Complaint in this

                                   2   case reveals that the complaints are extremely similar, asserting most of the same claims4 and

                                   3   alleging essentially the same wrongful conduct on the part of Champion. The proposed class

                                   4   definition in the two cases is the same. The complaints differ to the extent that the Reitman action

                                   5   names only Champion as a defendant, whereas in this case Vado also names Pet Food Express as a

                                   6   defendant. However, the only factual allegations specifically aimed at Pet Food Express in the

                                   7   complaint in the instant action are that it sells the Champion Pet Food Products at issue in this case

                                   8   and that Vado purchased those products from Pet Food Express. Compl. ¶¶ 13, 17. Vado does not

                                   9   assert any claims in this case against Pet Food Express alone; nor do any of the claims asserted in

                                  10   this case identify any separate conduct on the part of Pet Food Express upon which the claims are

                                  11   based.

                                  12            D.   Contentions of the Parties in the Pending Motions
Northern District of California
 United States District Court




                                  13            In the Motion to Stay or Dismiss, Champion argues that this action should be stayed under

                                  14   the first-to-file doctrine because Reitman was filed seven months before Vado filed the complaint

                                  15   in this action and the cases involve identical class claims. Champion also argues the claims

                                  16   asserted in this case should be dismissed under Rule 12(b)(6) of the Federal Rules of Civil

                                  17   Procedure for failure to state a claim. Vado opposes the Motion to Stay or Dismiss, arguing that

                                  18   the case should be remanded to state court under the “local controversy” exception to CAFA

                                  19   jurisdiction. Even if the Court does not remand the case to state court, she contends, it should not

                                  20   stay the case because the claims and parties in Reitman are not identical to those in this case and

                                  21   therefore, the first-to-file doctrine does not apply. Vado does not address Champion’s argument

                                  22   that her claims are insufficiently pled and therefore should be dismissed under Rule 12(b)(6).

                                  23

                                  24
                                       claims that are also raised by Champion in its Motion to Stay or Dismiss in the instant action, the
                                  25   Court need not decide whether that ruling has binding effect on the parties here because it finds
                                       that this action should be stayed and does not reach Champion’s arguments that the claims in this
                                  26   case have been insufficiently pled.
                                       4
                                         In Reitman, the plaintiffs assert the following claims: 1) Violation Of The California Consumer
                                  27   Legal Remedies Act; 2) Violation Of The California False Advertising Law; 3) Violation of the
                                       California Unfair Competition Law; 4) Breach Of Express Warranty; 5) Breach Of Implied
                                  28   Warranty; 6) Fraudulent Misrepresentation; 7) Fraud By Omission; 8) Negligent isrepresentation;
                                       And 9) Unjust Enrichment.
                                                                                           4
                                   1           Pet Food Express, like Vado, argues that the case should be remanded to state court under

                                   2   CAFA’s local controversy exception and asks the Court to decide this jurisdictional question

                                   3   before addressing whether the case should be stayed or dismissed. In contrast to Vado, however,

                                   4   Pet Food Express does not oppose entry of a stay under the first-to-file doctrine. To the contrary,

                                   5   in its Reply on the Motion to Remand, it states that “[t]here is little question that this action should

                                   6   be stayed either by this Court or by the Alameda County Superior Court [as] [t]he Complaint in

                                   7   this action is nearly an exact copy of the First Amended Complaint filed in the first-filed Central

                                   8   District case.” Reply (Motion to Remand) at 3.

                                   9   III.    MOTION TO REMAND
                                  10            A. Legal Standards under CAFA
                                  11           Under 28 U.S.C. § 1441, a defendant may remove a civil action from state court to federal

                                  12   district court if the district court would have had subject matter jurisdiction over the action had it
Northern District of California
 United States District Court




                                  13   been originally filed in that court. CAFA gives district courts original jurisdiction “of any civil

                                  14   action in which the matter in controversy exceeds the sum or value of $5,000,000, exclusive of

                                  15   interest and costs, and is a class action in which . . . any member of a class of plaintiffs is a citizen

                                  16   of a State different from any defendant,” so long as “the number of members of all proposed

                                  17   plaintiff classes in the aggregate is [not] less than 100.” 28 U.S.C. §§ 1332(d)(2)(A), (d)(5)(B). It

                                  18   is the defendant’s burden to show that these requirements are met. See Abrego Abrego v. The Dow

                                  19   Chem. Co., 443 F.3d 676, 686 (9th Cir. 2006) (“the party seeking federal jurisdiction on removal

                                  20   bears the burden of establishing that jurisdiction”); see also Hernandez v. Sysco Corp., No. 16-

                                  21   CV-06723-JSC, 2017 WL 358021, at *1 (N.D. Cal. Jan. 25, 2017) (“Defendants, as the removing

                                  22   parties, bear the burden of establishing these elements, that is, a prima facie case of removal

                                  23   jurisdiction”) (citing Serrano v. 180 Connect, Inc., 478 F.3d 1018, 1021 (9th Cir. 2007)). There is

                                  24   no presumption against removal under CAFA, “which Congress enacted to facilitate adjudication

                                  25   of certain class actions in federal court.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135

                                  26   S. Ct. 547, 554 (2014) (citing Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 595 (2013)).

                                  27           There is a “narrow exception” to CAFA jurisdiction for “local controversies.” Allen v.

                                  28   Boeing Co., 821 F.3d 1111, 1116 (9th Cir. 2016); see also Evangelista v. Just Energy Mktg. Corp.,
                                                                                           5
                                   1   No. SACV1702270CJCSSX, 2018 WL 1026370, at *2 (C.D. Cal. Feb. 21, 2018) (citing 28 U.S.C.

                                   2   § 1332(d)(4)). Under that exception, a district court shall decline to exercise jurisdiction where

                                   3   the following requirements are met: 1) “greater than two-thirds of the members of all proposed

                                   4   plaintiff classes in the aggregate are citizens of the State in which the action was originally filed”;

                                   5   2) there is a “local” defendant, that is, a defendant that is a citizen of the state where the action was

                                   6   originally filed, from whom “significant relief” is sought and whose conduct forms a “significant

                                   7   basis” for the claims; 3) the “principal injuries resulting from the alleged conduct or any related

                                   8   conduct of each defendant were incurred in the State in which the action was originally filed;” and

                                   9   4) “during the 3-year period preceding the filing of that class action, no other class action has been

                                  10   filed asserting the same or similar factual allegations against any of the defendants on behalf of the

                                  11   same or other persons.” 28 U.S.C. § 1332(d)(4)(A). It is the burden of the party that seeks

                                  12   remand under this exception to show that the local controversy exception applies. Allen v.
Northern District of California
 United States District Court




                                  13   Boeing, 821 F.3d at 1116 (citation omitted).

                                  14            B. Analysis
                                  15          Neither Vado nor Pet Food Express disputes that Champion has made a prima facie case

                                  16   that there is removal jurisdiction under CAFA. The sole basis for their assertion that this Court

                                  17   should not exercise jurisdiction under CAFA is the local controversy exception. The Court

                                  18   concludes, however, that that exception does not apply here.

                                  19          First, as stated above, one of the requirements of the local controversy exception is that in

                                  20   the three years preceding the filing of the class action, no other class action has been filed

                                  21   asserting the same or similar factual allegations against any of the defendants on behalf of the

                                  22   same or other persons. As the parties are well aware, that requirement is not met here as the

                                  23   factual allegations in Reitman (and likely in numerous other cases) against Champion are the same

                                  24   as the factual allegations in this case with respect to Champion, which is a defendant in both cases.

                                  25   See Hernandez v. Sysco Corp., 2017 WL 358021, at *2 (holding that local controversy doctrine

                                  26   did not apply because a “similar class action complaint was filed in San Diego Superior Court” in

                                  27   the three-year period before the complaint was filed).

                                  28          Second, Pet Food Express has not established that it is a party whose conduct forms a
                                                                                          6
                                   1   “significant basis” for the claims. To determine whether this requirement is met, the court

                                   2   compares the allegations against Pet Food Express to the allegations against Champion. See

                                   3   Benko v. Quality Loan Serv. Corp., 789 F.3d 1111, 1118 (9th Cir. 2015) (explaining that the

                                   4   “significant basis” requirement is analyzed under a “comparative approach” to determine whether

                                   5   the alleged conduct of the party invoking the local controversy doctrine is “significant”). As

                                   6   discussed above, all of the alleged misrepresentations are by Champion; the only allegations in

                                   7   Vado’s complaint regarding Pet Food Express are that it sold Champion’s Pet Food Product and

                                   8   that Vado purchased that product at a Pet Food Express store. As the complaint does not allege

                                   9   any significant independent conduct on the part of Pet Food Express, the Court concludes that the

                                  10   “significant basis” requirement under the local controversy doctrine is not satisfied.5

                                  11           For these reasons, the Court finds that Pet Food Express has not met its burden and that the

                                  12   local controversy requirement does not apply to this case.
Northern District of California
 United States District Court




                                  13   IV.     MOTION TO STAY OR DISMISS
                                  14            A. Legal Standards Governing First-to-File Rule
                                  15           “The first-to-file rule allows a district court to stay proceedings if a similar case with

                                  16   substantially similar issues and parties was previously filed in another district court.” Kohn Law

                                  17   Grp., Inc. v. Auto Parts Mfg. Mississippi, Inc., 787 F.3d 1237, 1240 (9th Cir. 2015). The purpose

                                  18   of the rule is to “maximize ‘economy, consistency, and comity.’” Id. (quoting Cadle Co. v.

                                  19   Whataburger of Alice, Inc., 174 F.3d 599, 604 (5th Cir. 1999)). In Kohn, the Ninth Circuit

                                  20   explained that the first-to-file rule “does not require exact identity of the parties”; rather, it

                                  21   “requires only substantial similarity of parties.” Id. Likewise, the issues in the earlier-filed case

                                  22
                                       5
                                  23     In support of her opposition to the Motion to Stay or Dismiss, Vado has submitted a declaration
                                       of counsel stating that he conducted an internet search on December 10, 2018 and found on Pet
                                  24   Food Express’s website a description of its Food Product Safety Assurance Program. See
                                       Declaration of Joshua C. Anaya in Support of Plaintiff’s Opposition to Motion to Stay
                                  25   Action, or Alternatively, to Dismiss (“Anaya Decl.”) & Ex. 1 (print-out of web pages). As Vado
                                       concedes, the “significant basis” requirement is evaluated with reference to the allegations in the
                                  26   complaint. See Opposition (Motion to Stay or Dismiss) at 4 (stating that “proof of a defendant’s
                                       significance looks to allegations inside the complaint”) (citing Benko, 789 F. 3d at 1117). The
                                  27   complaint does not include any allegations about Pet Food Express’s Food Product Safety
                                       Assurance Program or base any claims against Pet Food Express on that program; nor has Vado
                                  28   requested leave to amend her complaint to add such allegations. Therefore, this evidence is not
                                       relevant to the Court’s analysis.
                                                                                         7
                                   1   need only be “substantially similar” to those in the subsequent case, a requirement that is met

                                   2   when there is “substantial overlap” between the two suits. Id. at 1240-1241. In determining

                                   3   whether these requirements are met, the court takes into consideration the policy that underlies the

                                   4   first-to-file doctrine, that is, achieving the goals of “judicial economy, consistency and comity.”

                                   5   Id.

                                   6            B. Analysis
                                   7           It is undisputed that the Reitman action was filed seven months before Vado filed her

                                   8   complaint in this case. Moreover, the docket in Reitman reflects that significant discovery has

                                   9   occurred in that case and motion practice has already passed the pleading stage. Therefore, the

                                  10   only question the Court must decide is whether the parties and issues in this case are “substantially

                                  11   similar” to those in Reitman. The Court concludes that they are.

                                  12           When determining whether the parties are substantially similar in the class action context,
Northern District of California
 United States District Court




                                  13   “most courts . . . compar[e] the classes, not their representatives, even when certification has not

                                  14   yet taken place.” Garcia v. Praxair, Inc., No. 18-cv-3887-WHO, 2018 WL 4471151, at *5 (N.D.

                                  15   Cal. Sept. 18, 2018). Because Vado seeks to represent a class that is identical to the putative class

                                  16   in Reitman, and will be a member of the Reitman class if it is certified, the plaintiffs in the two

                                  17   cases are essentially the same for the purposes of the Court’s of analysis. Further, Champion is

                                  18   named as a defendant in both cases and, as discussed above, the allegations in both cases are

                                  19   directed almost entirely at Champion. The only difference with respect to the parties in the two

                                  20   cases is the addition of Pet Food Express as a defendant in this action. Further, the issues raised in

                                  21   Reitman substantially overlap with the issues raised here because, as already discussed, the bulk of

                                  22   Vado’s allegation are directed at Champion and those same allegations are the subject of the

                                  23   claims asserted against Champion in Reitman. Under these circumstances, the Court concludes

                                  24   that the goals of judicial economy, efficiency and comity will be served by staying this case and

                                  25   that the parties and issues raised in this case are substantially similar.

                                  26   V.      CONCLUSION
                                  27           For the reasons stated above, the Motion to Remand is DENIED. The Motion to Stay or

                                  28   Dismiss is GRANTED as to the request to stay the case under the first-to-file rule. The case is
                                                                                           8
                                   1   STAYED pending resolution of the Reitman action, Case No. 2:18-cv-01736-DOC-JPR, in the

                                   2   Central District of California. A Status Conference will be held on August 16, 2019 at 2:00 p.m.

                                   3   in Courtroom G. The parties shall file a joint status report by August 9, 2019.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: February 14, 2019

                                   7                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                   8                                                   Chief Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        9
